Citation Nr: 1753117	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  15-35 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel
INTRODUCTION

The Veteran had active naval service from August 1960 to July 1962, and active military service from March 1990 to July 1990 and in May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This matter was previously before the Board in April 2017, at which time the Board remanded the issue currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.

In connection with this appeal, the Veteran testified at a videoconference before the undersigned Veterans Law Judge in July 2017, and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file and has been considered in support of the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


REMAND

The Board finds that additional development is required before the issue on appeal is decided.

The Veteran asserts that he has an acquired psychiatric disability, to include PTSD, related to his active service.  Specifically, he asserts that he developed PTSD as a result of witnessing several up-close deaths of fellow service members, during which he also feared for his own life.

With regard to the Veteran's claimed stressors, he reported the following incidents as in-service stressors related to his PTSD: (1) witnessing a fellow soldier, who he identified by name, killed by a sniper while on shore leave; (2) witnessing a fellow soldier killed by a tire explosion while working onboard the Navy vessel; (3) witnessing a helicopter crash into the sea killing all onboard; and, (4) experiencing a fire onboard the Navy vessel close to the Veteran's sleeping quarters.  In all those instances, the Veteran has provided approximate date ranges, including the approximate year; or, the names of individuals believed to have been killed.  In addition, the Veteran has provided documentary evidence, in the form of photographs identifying the man believed to have been killed by sniper fire.  

A review of the record shows that VA has not attempted to verify the Veteran's reported stressors.  Rather, it was determined that the Veteran did not provide specific enough details of his stressors to conduct research in an effort to verify.  Specifically, in an August 2015 statement of the case, it was noted that the Veteran's reported stressors had not been verified because he did not provide a 60 day date range, assigned unit, or names of victims.  However, the Court held that the duty to assist required VA to submit multiple 60-day record searches to the Joint Services Records Research Center (JSRRC).  Gagne v. McDonald, 27 Vet. App. 397 (2015).  

Accordingly, the Board finds that the appropriate development must be conducted in an effort to verify the Veteran's reported stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake the appropriate development to attempt verification of the Veteran's reported stressors, to include submitting the pertinent details to JSRRC for research and verification.  All actions taken in an effort to verify the Veteran's reported stressors should be documented in the claims file.  If verification is not possible, enter a formal finding in the claims file and notify the Veteran of such finding.  

2.  If, and only if, any of the Veteran's reported stressors are verified, then schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present psychiatric disability, to include PTSD.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination of the Veteran and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently present psychiatric disability, to include PTSD, had its onset during active service or is otherwise etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must be provided.  

3.  Confirm that the any VA examination and opinion report comports with this remand and undertake any other development determined to be necessary. 

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




